DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim:
Claim 4, line 1:  after the term “claim 3,” delete the term “wherein the platens” should be deleted and insert –wherein the at least one platen--.
Claim 4 line 1:  after the term “vacuum passages,” delete “the vacuum passage of a platen” and insert –the vacuum passage of the at least one platen--. 
Claim 4: line 2: delete the term “the platen” and insert --the at least one platen--. 
Claim 6, line 1: delete the term “the platens” and insert –the at least one platen--. 
Claim 17, delete the term “claim 10” and insert –claim 16--. 
Claim 18, delete the term “wherein a plurality of platens are positioned on the build support” and insert –wherein the at least one platen includes having a plurality of platens, and the plurality of platens are positioned on the build support--. 
Claim 21, line 2: delete the term “the platens” and insert –the at least one platen--. 	Claim 23, line 2: delete the term “the platen” and insert –the at least one platen--. 
Claim 30, line 1: after the term comprising delete the term “the step” and insert –a step--. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Yoo et al (US 9,517,591 B2) teach  an assembly for additive manufacturing, comprising: a build housing comprising a base, a print head, and a print head support connected to the base for supporting the print head above the base (see Figs 1-22; and col 13 lines 1 and onward); a driver system for moving the print head and the base relative to one another; a build platform comprising a build support and at least one platen (Fig 2A-2B, col 13 lines 35-60), the build support being detachably engageable to the housing (Fig 2A-2B), however, fails to teach the build support comprising registration structure for registering the position of the build support relative to the build housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hirano (US 2016/0231648 A1) – pertains to  imprinting including reference mark or alignment mark provided on a reference plate arranged on the substrate stage ([0039]) however, this pertains to imprinting as opposed to additive manufacturing; see US 2021/0170484 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743